Citation Nr: 0937994	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for status post 
chemonucleolysis of a herniated disc at L5-S1 with residual 
chronic lumbar strain, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2006.  The case has since been returned to the Board for 
appellate review.


REMAND

Reasons for Remand: To ensure compliance with a prior remand 
and to obtain additional treatment records.

The Board previously remanded the case, in pertinent part, to 
obtain additional treatment records.  In particular, it was 
noted that the Veteran had submitted a statement in September 
2003 in which he indicated that he had been treated at a 
private hospital in July 2003 and August 2003. Although the 
evidence of record did include medical bills for treatment in 
August 2003, the claims file did not contain the actual 
treatment records from the private hospital identified by the 
Veteran. Therefore, the Board determined that an attempt 
should be made to obtain and associate with the claims file 
any and all treatment records pertaining to the Veteran's 
service-connected back disability.

Following the remand, the Appeals Management Center (AMC) 
sent letters to the Veteran in April 2007 and October 2008 
notifying him of the general division of responsibilities in 
obtaining evidence.  He was also provided a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  There was no specific 
request for private medical records dated in July 2003 and 
August 2003, as directed in the April 2006 remand.  
Nevertheless, the Veteran did submit a VA Form 21-4142 in 
which he listed three private physicians who had provided him 
treatment for his back disability.  

The AMC did not request treatment records from the identified 
physicians, but instead sent the Veteran additional letters 
in November 2008 and June 2009 requesting that he complete 
and return the enclosed VA Form 21-4142 for each health care 
provider, so that treatment information could be obtained.  
He was asked to list only one health care provider per VA 
Form 21-4142.  However, there was no indication that the 
November 2008 VA Form 21-4142 was invalid or whether any 
action was being taken to obtain those treatment records 
already identified by the Veteran.

The AMC readjudicated the Veteran's claim in an August 2009 
supplemental statement of the case (SSOC) in which it was 
noted that he had not provided a separate form for each 
physician and that as a result those records could not be 
considered.  

Based on the foregoing, it does not appear that the Veteran 
was notified prior to the readjudication of his claim that 
the November 2008 VA Form 21-4142 was invalid or the reason 
why.  Instead, the November 2008 and June 2009 letters simply 
asked him to complete and return a VA Form 21-4142 without 
any explanation.  Therefore, the Board finds that a remand is 
necessary to ensure that the duty to assist has been 
satisfied.  

In addition, the April 2006 remand specifically indicated 
that the Veteran should be furnished a SSOC containing all 
applicable rating criteria for spine disabilities, including 
the rating criteria that became effective on September 26, 
2003.  The August 2009 SSOC did notify him of the revised 
rating criteria for 10 percent and 20 percent disability 
evaluations, but did not provide the Veteran with the entire 
General Rating Formula for Diseases and Injuries of the 
Spine.  As this case is already being remanded for further 
development, the RO should take the opportunity to provide 
the Veteran with all applicable rating criteria.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should determine whether the 
November 2008 VA Form 21-4142 
constitutes valid authorization for the 
release of private medical records to 
VA.  

If it is determined that additional 
authorization is necessary, the RO 
should notify the Veteran and explain 
why the form cannot be used, including a 
citation to the applicable provisions 
prohibiting the listing of more than 
physician on a VA Form 21-4142.  He 
should also be provided another 
opportunity to identify the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected back 
disability and to submit the necessary 
authorization.    

The RO should then obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records dated in July 2003 and 
August 2003 from the private hospital 
identified by the Veteran as well as for 
the medical records from the private 
physicians listed in the November 2008 
VA Form 21-4142.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should set forth all applicable laws and 
regulations, including the rating 
criteria for spine disabilities that 
became effective on September 26, 2003 
(the General Rating Formula for Diseases 
and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


